POWERS OF METROPOLITAN LIBRARY COMMISSION A Metropolitan Library Commission has the discretionary power to do that which is necessary to carry out the purposes of the Metropolitan Library Act.  The Attorney General is in receipt of your letter of May 20, 1971, in which you state the following: "That the Oklahoma County Metropolitan Library Commission has dismissed its Director (Librarian). That the Commission has designated its Public Information Officer to serve as Acting Director until a permanent Director can be found. That the Public Information Officer is not a graduate of a library school accredited by the American Library Association. Considering these facts you ask the following question: "Your opinion is requested as to whether it is permissible and lawful for the Commission to so employ its Public Information Officer on a temporary basis and for the Public Information Officer to perform the duties of the Librarian (Director) on a temporary basis pending the finding and appointment of a permanent librarian?" The Legislature in 1965, passed the Metropolitan Library Act which provides for city-county library systems. That Act provides in part: 65 Ohio St. 553 [65-553] (1970). Purpose — Commission Created: "The purpose of this Act is to foster and promote the establishment, maintenance and operation of city-county library systems in order to give all of the citizens of the counties affected hereby equal access to comprehensive library collections. It is the policy of the State to encourage the formation of such cooperative library systems to the end of avoiding unnecessary duplication in the maintenance and operation of public libraries and to stimulate the use of books and other library materials. "In order to make adequate library services available to the residents of the more densely populated counties of this State, to provide for the most efficient development of library facilities within such counties and to provide for each of such counties a city/county library system, there is hereby created in each of such counties which avails itself of the provisions of this Act a Metropolitan Library Commission, with the powers and duties set out in this Act." And Section 65 Ohio St. 558 [65-558] Powers of Commission" provides: "Every Metropolitan Library Commission created by this Act shall have all powers necessary or convenient for the accomplishment of the purpose and provisions hereof, including, in addition to others herein granted, the following powers: "(a) To operate and maintain a city-county library system and to adopt such rules and regulations for the operation thereof as may be deemed necessary or expedient.  "(k) To do all other things necessary or desirable to carry out the purposes and provisions of this Act." The Courts of the State of Oklahoma are silent on the subject of responsibilities of a Commission in making ". . . adequate library services available . . ." It therefore appears that it is within the discretion of the Metropolitan Library Commission to determine what acts are necessary to fulfill the duties and responsibilities placed on them by the Legislature through the Metropolitan Library Act. Such discretionary acts necessarily include matters of personnel as well as supervision of the physical facilities of the library system.  It is the opinion of the Attorney General that a Metropolitan Library Commission has the discretionary power to do that which is necessary to carry out the purposes of the Metropolitan Library Act.  (Duchess Bartmess)